Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent Application 16/894,617, filed on 06/05/2020, which was a CON of US patent application 15/971,893, filed on 05/04/2018.
Claims 21-40 are currently pending in this patent Application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 11/02/2021), Applicants filed a response, and an Affidavit/Declaration under 37 CFR 1.132 on 12/03/2121 is acknowledged. 
The Examiner is also acknowledging filing of Terminal Disclaimers (TDs) against US patent 10704066, and co-pending patent applications 16/894,617, 17/342,362, 17/320,652, 17/354,290 on 12/03/2121.
The Examiner is also acknowledging the filing of a Petition to designate this patent application as TrackOne on 06/22/2021, and the Petition has been granted on 10/04/2021.
Claims 29, 30, 33, 34, 37 and 38  remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 21-26, 27, 28, 31, 32, 35, 36, 39 and 40 are present for examination.
Applicants' arguments filed on 12/03/2121, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied in view of filing of five TDs, and 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;

reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 21-26, 27-28, 31-32, 35-36, and 38 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over by Sannetti et al. (Biological composition based on engineered Lactobacillus paracasei sp. paracasei F19 for the biosynthesis of cannabinoids. EP 3067058 A1, publication 09/14/2016, see IDS) in view of Franklin et al. (Genetically engineered microbial strains including Prototheca lipid pathway genes. US 2016/0289695 A1, publication 10/06/2016, claim benefit of US Provisional application 61/564,247, filed on 11/28/2011, see IDS) is withdrawn in view of Applicant’s filing of an Affidavit/Declaration under 37 CFR 1.132 about unexpected results, and persuasive arguments.

Withdrawn-Double Patenting Rejection (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 21-26, 27-28, 31-32, 35-36, and 38 on the ground of nonstatutory double patenting over claim 1-4, 6-7, 9-10, 12-13, 15-16, 18 and 19  of U. S. Patent 

Withdrawn-Provisional Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

The previous provisional rejection of Claims 21-26, 27-28, 31-32, 35-36, and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 26-27, 29-30, 32-33, 35-36, 38 and 39 of US copending Application No. 17/342,362 (USPGPUB 20210301309), is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD) and persuasive arguments.


Withdrawn-Provisional Double Patenting Rejections (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

The previous provisional rejection of Claims 21-26, 27-28, 31-32, 35-36, and 38  on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 31-32, 35-36, 39 and 40 of US copending Application No. 17/320,652 (USPGPUB 20210285022), is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD) and persuasive arguments.


The previous provisional rejection of Claims 21-26, 27-28, 31-32, 35-36, and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 31-32, 35-36, 38 and 40 of US copending Application No. 17/329,865 (USPGPUB 20210277431) is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD) and persuasive arguments.

The previous provisional rejection of Claims 21-26, 27-28, 31-32, 35-36, and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 21-29, 32-33, 36-37, and 40 of US copending Application No. 16/894,617 (USPGPUB 20200340026) is withdrawn in view of Applicant’s filing of a Terminal Disclaimer (TD) and persuasive arguments.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Andrew Kumamoto, applicants’ representative on 12//21/2021. 

Election/Restriction/Species for Rejoinder
Linking claims 21-26, 28, 30, 32, 34, 36, 38 and 40 link(s) Inventions of Group I and II, and the examiner examined elected Invention of Group I Claims 27, 31, 35, and 39 with linking claims 21-26, 28, 30, 32, 34, 36, 38 and 40, are now allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 29, 30, 33, 34, 37 and 38 of Group II of the Linking claims species election,  previously withdrawn from consideration as a result of a restriction requirement, mailed on 10/14/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.104 has been rejoined, the restriction requirement of Groups I and II (claims 21-40) as set forth in the Office action mailed on 10/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
wherein the first, second, third and fourth nucleic acids are derived from Cannabis sativa, and wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region.

Allowable Subject Matter
	Claims 21-40 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a composition, comprising a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid encoding SEQ ID NO: 4, wherein the first, second, third and fourth nucleic acids are derived from Cannabis sativa, and wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region. The prior art does not teach a composition, comprising a Prototheca host cell wherein the Prototheca host cell comprises a first nucleic acid encoding SEQ ID NO: 1, a second nucleic acid encoding SEQ ID NO: 2, a third nucleic acid encoding SEQ ID NO: 3, and a fourth nucleic acid Cannabis sativa, and wherein the first nucleic acid is operably linked to a control region, wherein the second nucleic acid is operably linked to a control region, wherein the third nucleic acid is operably linked to a control region, and wherein the fourth nucleic acid is operably linked to a control region, in view of filing of an Affidavit/Declaration under 37 CFR 1.132 about unexpected results, five TDs and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656